Citation Nr: 1524130	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-21 572A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active naval service from June 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This matter was remanded in February 2014 to schedule a hearing to be held before a Veterans Law Judge at the RO.  A videoconference hearing was held before the undersigned Acting Veterans Law Judge in September 2014; the Veteran expressed that this hearing satisfied his request for a hearing, thus it is not necessary to reschedule another hearing.  Transcript at 2.  The matter is back before the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claim for service-connection for a lung disorder.  He has forwarded multiple theories of causation for his lung disorder, claimed as chronic obstructive pulmonary disease (COPD) and asthma, both in his November 2012 Notice of Disagreement and his September 2014 hearing testimony.  Specifically he has alleged that his military occupational specialty (MOS) of Navy engineman caused him to be exposed to diesel engine fumes and asbestos.  He also alleged having been treated for pneumonia in service while aboard the U.S.S. Vulcan (misspelled in the hearing transcript as Falcon).  

First the Board finds that the evidence supports a finding of exposure to asbestos and diesel fumes based on his MOS as a Navy engineman.  He is noted to have served aboard the U.S.S. Vulcan AR-5 (shown to have been built prior to World War II, in December 1939) and the U.S.S. Haleakala AE-25 (built in February 1958).  There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M21-1MR).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000.  The M21-1MR addressed claims based on asbestos exposure, noting occupations involving asbestos exposure and pointing out in pertinent part that high exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This manual further pointed out that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  

The Board finds that the evidence in the Veteran's service personnel records showing his service aboard these ships as an engineman is sufficient evidence of asbestos exposure in light of the provisions of the M21-MR.  Exposure to diesel fumes is also conceded given the nature of his MOS.  However, further medical development is necessary.  The June 2011 VA examination is noted to have found no evidence of asbestosis or of COPD, but did diagnose asthma controlled with medications.  The etiology opinion from this examiner was inadequate.  After finding no evidence of COPD related to in-service exposure to diesel fumes, this examiner failed to discuss whether the diagnosed asthma could be related to in-service exposure to asbestos or diesel fumes.  However in the discussion of possible factors the examiner appears to hint that the Veteran's post service occupation may play a role in his respiratory issues, with the Veteran having worked at the Ford Motor Company and the railroad.  

Furthermore, since this examination was conducted in June 2011, the Veteran submitted an October 2014 letter from his private physician stating that he treated the Veteran for intermittent asthma and suggesting that there is a certain form of asthma called reactive airways dysfunction that can be based on specific exposures that elicit underlying asthma and, at times, can cause it to become chronic.  This letter noted the Veteran had exposure to diesel fumes in the Navy, and suggested there could be a possible relationship between such exposure and the development of his asthma.  

Thus, the Veteran should be afforded another VA examination by a pulmonary specialist to determine whether any lung disability diagnosed on examination is etiologically related to service, including conceded asbestos and diesel fume exposure.  

Additionally the Veteran is noted to have referenced private treatment records for chest pain and possible lung problems at his September 2014 hearing, to include records from Grayling Hospital and Midland Hospital.  Transcript p. 10-12.  An effort should be made to obtain these potentially pertinent records.  

Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ should ensure that complete VA and private treatment records pertaining to the Veteran's lung problems have been obtained and associated with the claims folder.  In particular, the Board is interested in treatment records from Grayling hospital and Midland Hospital.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.   

2.  Schedule the Veteran for an examination by a physician who is a pulmonary specialist to determine the nature of any lung disorder, and to provide an opinion as to its possible relationship to service.  The Veteran's claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that this was done.  Special attention should be paid to the service treatment records reflecting episodes of bronchitis treated in service, as well as the history of childhood asthma shown in these records.  The examiner should identify any current lung disability or disabilities (including, but not limited to COPD, pulmonary nodule asthma, and/or any other lung disorder shown).  

For each diagnosed lung disorder, the examiner should address the following: 

Is it at least as likely as not (a 50 percent or greater probability) the lung disorder was incurred in or is otherwise related to an event, injury, or disease in service, to include the Veteran's conceded exposure to asbestos and diesel engine fumes?  In addressing this question the examiner should address the opinion from the private pulmonologist in the October 2014 letter. 

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

3.  Thereafter, re adjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




